                                           Case 1:20-cv-05394-RMI Document 12 Filed 11/16/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREDDIE FERNANDO WORTHAM, et                        Case No. 20-cv-05394-RMI
                                         al.,
                                   8                    Plaintiffs,                          ORDER OF DISMISSAL WITH LEAVE
                                   9                                                         TO AMEND
                                                 v.
                                  10
                                         J. WALDURA, MD, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. The
                                  14
                                       original complaint (dkt. 1) was dismissed with leave to amend and Plaintiff has filed an amended
                                  15
                                       complaint (dkt. 11).
                                  16
                                                                                  DISCUSSION
                                  17
                                              Standard of Review
                                  18
                                              Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  19
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
                                  20
                                       1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                  21
                                       which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                  22
                                       monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1), (2). Pro se
                                  23
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                  24
                                       Cir. 1990).
                                  25
                                              Federal Rule of Civil Procedure 8(a)(2) requires only a short and plain statement of the
                                  26
                                       claim showing that the pleader is entitled to relief. Detailed facts are not necessary; the statement
                                  27
                                       need only give a defendant fair notice of the nature of the claim and the grounds upon which it
                                  28
                                           Case 1:20-cv-05394-RMI Document 12 Filed 11/16/20 Page 2 of 5




                                   1   rests. Erickson v. Pardus, 551 U.S. 89, 93 (2007). While a complaint “does not need detailed

                                   2   factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                   3   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   4   cause of action will not do . . . [instead, the] [f]actual allegations must be enough to raise a right to

                                   5   relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

                                   6   (citations omitted). A complaint, therefore, must proffer “enough facts to state a claim to relief that

                                   7   is plausible on its face.” Id. at 570. The Supreme Court has explained the “plausible on its face”

                                   8   standard of Twombly as such: “[w]hile legal conclusions can provide the framework of a

                                   9   complaint, they must be supported by factual allegations. When there are well-pleaded factual

                                  10   allegations, a court should assume their veracity and then determine whether they plausibly give

                                  11   rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)
Northern District of California
 United States District Court




                                  13   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  14   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,

                                  15   487 U.S. 42, 48 (1988).

                                  16           Legal Claims

                                  17           Plaintiff alleges that he received inadequate medical care at Santa Rita Jail. A claim for a

                                  18   violation of a pretrial detainee’s right to adequate medical care arises under the Fourteenth

                                  19   Amendment rather than the Eighth Amendment. See Gordon v. County of Orange, 888 F.3d 1118,

                                  20   1122 & n.4 (9th Cir. 2018). The claim is evaluated under an objective deliberate indifference

                                  21   standard.

                                  22                   [T]he elements of a pretrial detainee’s medical care claim against an
                                                       individual defendant under the due process clause of the Fourteenth
                                  23                   Amendment are: (i) the defendant made an intentional decision with
                                                       respect to the conditions under which the plaintiff was confined; (ii)
                                  24                   those conditions put the plaintiff at substantial risk of suffering
                                                       serious harm; (iii) the defendant did not take reasonable available
                                  25                   measures to abate that risk, even though a reasonable official in the
                                                       circumstances would have appreciated the high degree of risk
                                  26                   involved—making the consequences of the defendant’s conduct
                                                       obvious; and (iv) by not taking such measures, the defendant caused
                                  27                   the plaintiff’s injuries.
                                  28   Id. at 1125. With regard to the third element, a defendant’s conduct must be objectively
                                                                                           2
                                           Case 1:20-cv-05394-RMI Document 12 Filed 11/16/20 Page 3 of 5




                                   1   unreasonable – “a test that will necessarily ‘turn[] on the facts and circumstances of each

                                   2   particular case.’” Id. (citation omitted). The four-part test described in Gordon requires plaintiffs

                                   3   to prove more than negligence, but less than subjective intent – something akin to reckless

                                   4   disregard. Id.

                                   5          In a § 1983 or a Bivens action – where employers and supervisors are not made to

                                   6   automatically answer for the torts of their employees and subordinates – the term ‘supervisory

                                   7   liability’ is a misnomer. Absent vicarious liability, each government official, his or her title

                                   8   notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556 U.S. at 677 (finding

                                   9   under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of Civil Procedure, that

                                  10   complainant-detainee in a Bivens action failed to plead sufficient facts “plausibly showing” that

                                  11   top federal officials “purposely adopted a policy of classifying post-September-11 detainees as ‘of

                                  12   high interest’ because of their race, religion, or national origin” over more likely and non-
Northern District of California
 United States District Court




                                  13   discriminatory explanations).

                                  14          A supervisor may be liable under § 1983 upon a showing of (1) personal involvement in

                                  15   the constitutional deprivation or (2) a sufficient causal connection between the supervisor’s

                                  16   wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991, 1003-04

                                  17   (9th Cir. 2012). Even if a supervisory official is not directly involved in the allegedly

                                  18   unconstitutional conduct, “[a] supervisor can be liable in this individual capacity for his own

                                  19   culpable action or inaction in the training, supervision, or control of his subordinates; for his

                                  20   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous

                                  21   indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation

                                  22   omitted). The claim that a supervisory official “knew of unconstitutional conditions and ‘culpable

                                  23   actions of his subordinates’ but failed to act amounts to ‘acquiescence in the unconstitutional

                                  24   conduct of his subordinates’ and is ‘sufficient to state a claim of supervisory liability.’” Keates v.

                                  25   Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that

                                  26   conclusory allegations that supervisor promulgated unconstitutional procedures which authorized

                                  27   unconstitutional conduct of subordinates do not suffice to state a claim of supervisory liability).

                                  28
                                                                                          3
                                            Case 1:20-cv-05394-RMI Document 12 Filed 11/16/20 Page 4 of 5




                                   1          In the original complaint, Plaintiff stated that he arrived at Santa Rita Jail and spoke with

                                   2   an intake nurse. He informed the nurse that he was not allergic to any medication but was allergic

                                   3   to shellfish. He was given either a multivitamin or an aspirin and the following day he had

                                   4   swelling in his face and neck. He was then seen by medical staff who gave him an injection. The

                                   5   next day, the swelling had still not subsided, so he was taken to an outside hospital where he was

                                   6   treated and then released when the swelling dissipated. Plaintiff alleges that the nurse who gave

                                   7   him the pill, as well as various other medical personnel and guards, violated his Fourteenth

                                   8   Amendment rights due to the allergic reaction he reportedly suffered. It appears that Plaintiff is

                                   9   also allergic to Lisinopril and he argues that Defendants should have informed him of the risks of

                                  10   taking the pill due to adverse effects for African Americans and those who are diabetic and suffer

                                  11   from high blood pressure.

                                  12          The original complaint was dismissed with leave to amend to provide more detailed
Northern District of California
 United States District Court




                                  13   information. Plaintiff has refiled the original complaint and separately noted that he never told the

                                  14   intake nurse that he was not allergic to medication. However, Plaintiff has failed to address the

                                  15   other deficiencies previously noted by the court. The amended complaint is therefore dismissed

                                  16   with leave to amend such that Plaintiff can address those deficiencies.

                                  17          Plaintiff is again reminded that to state a cognizable Fourteenth Amendment claim in this

                                  18   context, a plaintiff must demonstrate that the Defendants’ actions were more than merely negligent

                                  19   – he must demonstrate that they were objectively unreasonable. In this case, Plaintiff must show

                                  20   how Defendants should have known that he had an allergy, as it appears that even Plaintiff was

                                  21   unaware. In addition, Plaintiff must present additional allegations showing how the other

                                  22   Defendants were involved and how each of their actions violated his constitutional rights. Merely

                                  23   because a Defendant happens to be a supervisor, or when a Defendant had some minimal

                                  24   involvement with this incident, is insufficient to state a claim under the standards described above.

                                  25   Plaintiff must file an entirely new complaint containing all his allegations in light of the standards

                                  26   and directions provided herein.

                                  27   //

                                  28   //
                                                                                         4
                                           Case 1:20-cv-05394-RMI Document 12 Filed 11/16/20 Page 5 of 5




                                   1                                             CONCLUSION

                                   2          It is hereby ORDERED that:

                                   3          1. The Clerk of Court shall remove the second plaintiff, Josh Blake, from the docket of

                                   4   this case as Plaintiff states that the name was mistakenly added to the caption of his complaint.

                                   5          2. The amended complaint is DISMISSED with leave to amend in accordance with the

                                   6   standards set forth above. The second amended complaint must be filed within twenty-eight (28)

                                   7   days of the date this order is served and must include the caption and civil case number used in

                                   8   this order. Plaintiff’s amended pleading must be entitled with the words, “SECOND AMENDED

                                   9   COMPLAINT,” on the first page. Because an amended complaint completely replaces the original

                                  10   complaint, Plaintiff must include in it all the claims he wishes to present. See Ferdik v. Bonzelet,

                                  11   963 F.2d 1258, 1262 (9th Cir. 1992). He may not incorporate material from the original complaint

                                  12   by reference. Failure to amend within the designated time may result in the dismissal of this case.
Northern District of California
 United States District Court




                                  13          3. It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                  14   informed of any change of address by filing a separate paper with the clerk entitled, “Notice of

                                  15   Change of Address,” and must comply with the court’s orders in a timely fashion. Failure to do so

                                  16   may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil

                                  17   Procedure 41(b).

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 16, 2020

                                  20

                                  21
                                                                                                      ROBERT M. ILLMAN
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          5
